Citation Nr: 1626904	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for service-connected tuberculosis.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for tuberculosis and assigned an initial noncompensable (zero percent) rating, effective May 27, 2008.

This appeal was previously by the Board in October 2015 for additional evidentiary development.  All requested development has been conducted and the claim has been returned to the Board for additional consideration.

While the Veteran was previously represented by the Washington Department of Veterans Affairs (WDVA), in November 2008 correspondence, prior to certification of the appeal to the Board, WDVA revoked representation of the Veteran.  Subsequent correspondence indicates that the Veteran is aware of this revocation and has opted not to appoint other representation.  Therefore, the Board recognizes that he is unrepresented in this appeal.

Unfortunately, for reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran is seeking an initial compensable rating for his service-connected tuberculosis.  

In October 2015, the Board remanded this claim in order to obtain a medical examination to determine whether the Veteran currently has any residuals of tuberculosis and, if so, the severity of those residuals.  

While not specifically referenced in the previous remand, review of the record shows that, in February 2013, a VA physician reviewed the record and opined that, while the Veteran's tuberculosis was likely incurred during service, it was is less likely as not that he had any residual sequelae or symptoms, as he noted the Veteran had negative chest x-rays since service and that the VA treatment records were silent for active tuberculosis, tuberculosis-related conditions, or respiratory conditions. 

The Veteran was afforded a VA respiratory examination in January 2016 wherein the examiner reviewed the record and examined the Veteran, after which he stated that the Veteran does not have active tuberculosis.  In making this determination, the examiner noted that his chest x-rays have been negative since service.  While the examiner noted that PFTs conducted during the examination suggested a current diagnosis is emphysema, the examiner opined that the Veteran's emphysema was most likely caused by his history of smoking for 35 plus years, further noting that the Veteran reported his wheezing started 10 years ago, when he quit smoking.  

While the January 2016 VA examination is considered competent medical evidence and it appears the examiner reviewed the evidentiary record, there remains a question as to whether the Veteran has manifested any residuals of tuberculosis during the appeal period.  Indeed, while the January 2016 VA examiner provided an adequate opinion and rationale regarding the Veteran's emphysema that was shown on the most recent PFTs, review of the record reveals that the Veteran was diagnosed with bronchitis in February 2013, about one week after the February 2013 VA examiner provided his medical opinion.  However, the January 2016 VA examiner did not address whether the diagnosis of bronchitis was a residual condition of the Veteran's service-connected tuberculosis.  In this regard, the Board notes that, while bronchitis was not diagnosed at the January 2016 examination, the medical evidence showing a diagnosis of bronchitis during the appeal period is considered evidence of a current disability for the purposes of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Additionally, a June 2010 VA treatment record reflects that the Veteran complained of shortness of breath and that the examining physician noted that PFTs would be ordered when he returned from vacation; however, there is no indication that PFTs were subsequently ordered, as no such PFT results are associated with the record.  

Based on the foregoing, the Board concludes that a remand is needed to obtain a medical opinion, with rationale, that addresses whether the bronchitis diagnosed in February 2013 - or any other respiratory condition manifested during the pendency of this claim - is a residual of the Veteran's service-connected tuberculosis.  

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from January 2016 should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records dated from January 2016 to the present.  

The AOJ should also ensure that all relevant VA treatment records and reports are associated with the record, including any PFT reports or respiratory consultations conducted since May 2008.  

2. After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's January 2016 VA Respiratory examination.  

If the January 2016 VA examiner is not available, the claims file should be provided to another examiner.  The need for an additional examination of the Veteran is left to the discretion of the individual selected to write the addendum opinion. 

After reviewing the record, including specifically the Veteran's post-service treatment records dated since May 2008 and his lay statements, the examiner should offer responses to each of the following:

(a) Identify all respiratory disabilities and conditions manifested since May 2008.  

(b) Then, with respect to each diagnosed disability, including the diagnosis of bronchitis in February 2013, the examiner should opine whether it is at least as likely as not (i.e., a probability of 50 percent) that the disability is a residual of the Veteran's service-connected tuberculosis.   

A rationale should be provided for each opinion offered.  

(c) If any of the diagnoses are identified as residuals of the Veteran's service-connected tuberculosis, the examiner should describe the nature and severity of each residual condition.  If needed, the Veteran should be afforded pulmonary function tests (PFTs).  

3. Readjudicate the appeal.

The Veteran need take no action until so informed, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




